Per Curiam.
— This cause came on for final hearing before the court upon the transcript of record and briefs of counsel for the respective parties. In the transcript there is an ordinary bill of exceptions duly attested and signed by the Circuit Judge; there is also what purports to be an evidentiary bill of exceptions purporting to give all the evidence adduced at the trial, but this bill is not certified or signed by the 'Circuit Judge. After due consideration the court finds no error made to appear either in the record proper or by the ordinary bill of exceptions, and the court is not authorized to consider the matter attempted to be set up in the evidentiary bill because of its want of proper authentication by the trial judge. It is, therefore, hereby considered, ordered and adjudged that the judgment of the Circuit Court in said cause be, and the same is hereby affirmed, at the cost of the plaintiffs in error.
All of the Justices concur except Taylor, C. J., absent on account of sickness.